Citation Nr: 1108668	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-36 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a temporary total rating based on hospitalization or convalescence for a service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Atlanta, Georgia.

The Board notes that the Veteran specifically indicated that he sought entitlement to an temporary total evaluation following a period of hospitalization in excess of 21 days, pursuant to 38 C.F.R. § 4.29, in his claim received in May 2006.  The Veteran did not specifically claim entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence, pursuant 38 C.F.R. § 4.30, until his claim dated in July 2007, more than one year after his May 2006 knee surgery.  However, as the Veteran's May 2006 claim indicated that he requested a 100 percent evaluation based upon his surgery, the Board finds that entitlement to a temporary total evaluation based upon the provisions of both 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30 is properly before the Board.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran has a service-connected disability that has required hospital treatment, in a VA facility or an approved private facility, for a period in excess of 21 days.

2.  The competent evidence of record does not show that the Veteran has a service-connected disability that has resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a temporary total rating based on hospital treatment or observation due to a service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 4.29 (2010).

2.  The criteria for the assignment of a temporary total rating based on the need for a period of convalescence following hospital treatment due to a service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in May 2006 and October 2007 that fully addressed the notice elements and were sent prior to the initial AOJ decisions in this matter.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Houston Medical Center and Houston Orthopaedic Surgery and Sports Medicine.

The Board notes that, to date, the Veteran has not been afforded a VA examination regarding his claim of entitlement to a temporary total evaluation.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

In this case, although the Veteran underwent private surgery for his right knee and has indicated that he required six weeks of convalescence to recover from the surgery, there is no indication in the Veteran's discharge note or in the Veteran's subsequent treatment notes that the Veteran required any period of convalescence of one month or greater.  As such, the Board finds it unnecessary to afford the Veteran a VA medical examination.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Temporary Total

The Veteran seeks entitlement to a temporary total evaluation for arthroscopic knee surgery performed in May 2006.

A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2010).

A temporary total rating will be also assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2010).

The Board notes that at the time of the May 2006 surgery the Veteran was in receipt of service-connected disability benefits for traumatic right knee degenerative changes.

In April 2006 the Veteran's private physician explained the "nature of his current condition, treatment alternatives, risks and benefits, the nature of the proposed procedure, its intended purpose, potential complications, their management and his expected post operative convalescence."

In May 2006 the Veteran underwent an arthroscopic partial medial meniscectomy at the Houston Medical Center to treat a symptomatic medial meniscal tear of the right knee.  The surgery was carried out through portals in the knee that were closed and covered with a compressive dressing.  The Veteran was discharged home following the procedure and was instructed to follow up in the office in 10 to 14 days.

At a follow up office visit regarding the knee in June 2006 the Veteran was noted to be doing "pretty well" two weeks post operative for arthroscopic partial medial meniscectomy.  The Veteran was noted to have a small effusion.  He had full range of motion of both knees and had calf tenderness.  The Veteran had some superficial varicosities that were chronic.  He had a little medial joint line tenderness.  His portals were benign.  The Veteran was diagnosed with status post arthroscopic partial medial meniscectomy of the right knee with mild underlying medial compartment osteoarthritis and rule out deep vein thrombosis.  The physician stated that he was going to start the Veteran on therapy.

In July 2007, the Veteran reported that his period of rehabilitation after his May 2006 surgery was six weeks.

The Veteran does not contend, and the competent evidence of record does not otherwise show, that his period of inpatient treatment exceeded 21 days.  38 C.F.R. § 4.29 (2010).  Although the Veteran reports that he had a six-week convalescence after his knee surgery in May 2006, the discharge report regarding the Veteran's May 2006 surgery does not indicate that he necessitated any convalescence.  In fact, at the follow-up medical appointment regarding the Veteran's knee surgery, two weeks after the Veteran's surgery, reflects that his range of motion of the knees was full and that he would be started on therapy.  The Board notes that the determination of entitlement to a temporary total generally must be established by report at hospital discharge or outpatient release.  See Felden v. West, 11 Vet. App. 427, 430 (1998) ("[E]ntitlement to a TTDC requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the Veteran to return to a healthy state.  It would be proper for a later medical opinion, issued close to the time of discharge or release, to explain how long a period of convalescence would have been needed.").  

In addition, the Board notes that the medical evidence does not reveal at any point that the Veteran was found to be convalescent.  The Board finds that the question of whether a Veteran requires a period of convalescence is a medical determination.  38 C.F.R. § 3.159(a)(1) (2010).  As the medical evidence shows that his knee had a full range of motion and did not reveal any incompletely healed surgical wounds or any therapeutic immobilization two weeks after surgery, the Board finds that the Veteran did not suffer from any severe post-operative residuals.  Lastly, as the Veteran underwent arthroscopic surgery of the knee, entitlement to a temporary total based upon immobilization by cast, without surgery, of one major joint or more, is not warranted.  Therefore, as the preponderance of the competent evidence does not reveal that the Veteran had 21 days of inpatient treatment or that at any point the Veteran was found to be convalescent, suffered with severe post-operative residuals, or immobilization by cast of one major joint or more, entitlement to a temporary total rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.29, 4.30 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A temporary total rating based on hospitalization or convalescence due to a service-connected disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


